EXHIBIT 10.1

 
NOTE AND WARRANT PURCHASE AGREEMENT
 
This Note and Warrant Purchase Agreement (this “Agreement”), dated as of
February 17, 2009, is made by and among Genius Products, Inc., a Delaware
corporation (“Genius Inc.”), Genius Products, LLC, a Delaware limited liability
company (“Genius LLC” and, collectively with Genius Inc., “Genius”), and each of
the other parties whose name appears from time to time on the signature pages
hereto (each an “Investor” and collectively, the “Investors”).
 
WHEREAS, on the terms and subject to the conditions set forth herein, each
Investor is willing to purchase from Genius LLC, and the Genius LLC is willing
to issue and sell to such Investor, a promissory note in the principal amount
set forth opposite such Investor’s name on Annex A hereto;
 
WHEREAS, on the terms and subject to the conditions set forth herein, each
Investor is willing to purchase from Genius Inc., and Genius Inc. is willing to
issue and sell to such Investor, a Warrant for the number of shares of Genius
Inc.’s Common Stock set forth opposite such Investor’s name on Annex A hereto;
and
 
WHEREAS, the Board of Directors of Genius Inc. has authorized, and the
stockholders of Genius Inc. have approved, a 500-for-1 reverse split of the
Common Stock (the “Reverse Split”) so that Genius Inc. will have sufficient
authorized shares of Common Stock to issue the Warrant Shares upon exercise of
the Warrant.  The Reverse Split will be effected immediately upon the filing
with the Commission of a definitive Information Statement on Schedule 14C, the
mailing to stockholders of Genius Inc. of such Schedule 14C and the expiration
of the 20-day waiting period specified by the Commission in Rule 14c-2 under the
Exchange Act (the “Reverse Split Procedure”).
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the parties agree as follows:
 
ARTICLE 1.
DEFINITIONS
 
Article 1.1.     In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Definitions section:
 
“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting Genius Inc., any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility.
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.
 

 

--------------------------------------------------------------------------------

 
EXHIBIT 10.1

“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.
 
“Closing” means the closing of the transactions contemplated under Section 2.1.
 
“Closing Date” means the date hereof.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the common stock of Genius Inc., par value $0.0001 per
share, and any securities into which such common stock may hereafter be
reclassified.
 
“Company Counsel” means Reed Smith LLP.
 
“Disclosure Materials” has the meaning set forth in Section 4.8.
 
“Evaluation Date” has the meaning set forth in Section 4.19.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“GAAP” means U.S. generally accepted accounting principles.
 
“Intellectual Property Rights” has the meaning set forth in Section 4.16.
 
“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal or other restrictions of any kind.
 
“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, prospects,
business or condition (financial or otherwise) of Genius Inc. and the
Subsidiaries, taken as a whole, or (iii) an adverse impairment to Genius Inc.’s
or Genius LLC’s ability to perform on a timely basis its obligations under any
Transaction Document.
 
“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.
 
“Note” has the meaning set forth in Section 2.1.
 
 “Person” means an individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 

 
2

--------------------------------------------------------------------------------

 
EXHIBIT 10.1

“Registration Statement” means a registration statement meeting the requirements
set forth in the Warrant Shares Registration Rights Agreement and covering the
resale by the Investors of the Common Stock.
 
“Required Approvals” has the meaning set forth in Section 4.5.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Reports” has the meaning set forth in Section 4.8.
 
“Securities” means the Notes, the Warrants and the Common Stock issuable upon
the exercise of the Warrants.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Subsidiary” means any “significant subsidiary” as defined in Rule 1-02(w) of
the Regulation S-X promulgated by the Commission under the Exchange Act, and,
for the avoidance of doubt, includes Genius LLC.
 
“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board), or (ii) if the Common Stock is not
listed on a Trading Market (other than the OTC Bulletin Board), a day on which
the Common Stock is traded in the over-the-counter market, as reported by the
OTC Bulletin Board, or (iii) if the Common Stock is not quoted on any Trading
Market, a day on which the Common Stock is quoted in the over-the-counter market
as reported by the Pink Sheets, LLC (or any similar organization or agency
succeeding to its functions of reporting prices); provided, that in the event
that the Common Stock is not listed or quoted as set forth in (i), (ii) and
(iii) hereof, then Trading Day shall mean a Business Day.
 
“Trading Market” means whichever of the New York Stock Exchange, the American
Stock Exchange, the NASDAQ National Market, the NASDAQ SmallCap Market or OTC
Bulletin Board on which the Common Stock is listed or quoted for trading on the
date in question.
 
“Transaction” has the meaning set forth in Section 2.1.
 
“Transaction Documents” means this Agreement, the Notes, the Warrants, the
Warrant Shares Registration Rights Agreement, and any other documents or
agreements executed in connection with the transactions contemplated hereunder.
 
“Warrant or Warrants” means the warrants, dated February 17, 2009, issued by
Genius Inc. to the Investors exercisable for shares of Common Stock in the
amounts set forth on Annex A hereto.
 
“Warrant Shares” means the shares of Common Stock received upon exercise of a
Warrant.
 

 
3

--------------------------------------------------------------------------------

 
EXHIBIT 10.1

“Warrant Shares Registration Rights Agreement” means the Registration Rights
Agreement, dated as of the date of this Agreement, among Genius Inc. and the
Investors pursuant to which Genius Inc. will agree to register for resale the
Warrant Shares with the Commission.
 
ARTICLE 2.
PURCHASE AND SALE
 
Section 2.1     Purchase and Sale. On the terms and subject to the conditions
set forth in this Agreement, at the Closing on the Closing Date: (a) Genius LLC
shall issue and sell to each of the Investors, and, subject to all of the terms
and conditions hereof, each of the Investors severally shall purchase, a
promissory note in the form of Exhibit A hereto (each, a “Note” and,
collectively, the “Notes”) in the principal amount set forth opposite the
respective Investor’s name on Annex A hereto, (b) each Investor agrees that each
of the warrants set forth opposite its name on Annex B hereto are canceled and
of no further force or effect, and (c) Genius Inc. shall issue and sell to each
of the Investors, and, subject to all of the terms and conditions hereof, each
of the Investors severally shall purchase, a Warrant in the form of Exhibit B
hereto exercisable for the number of shares of Common Stock set forth opposite
the respective Investor’s name on Annex A hereto.  The obligations of the
Investors to purchase the Notes and the Warrants are several and not joint.  The
transactions contemplated in clauses (a) and (b) of this Section 2.1 are
referred to collectively herein as the “Transaction”.
 
Section 2.2     Closing Deliveries.
 
(a)     At the Closing, Genius will deliver or cause to be delivered to each
Investor the following:
 
(i)           the Notes described in Section 2.1;
 
(ii)           the Warrants described in Section 2.1;
 
(iii)           the Registration Rights Agreement, duly executed by Genius Inc.;
 
(iv)           the legal opinion of Company Counsel, in agreed form, addressed
to the Investors; and,
 
(v)           evidence from the Secretary of State of Delaware that the
Certificate of Designation of Series A Interim Convertible Preferred Stock (the
“Series A Preferred Stock”) of Genius Inc. has been amended such that the Series
A Preferred Stock will be automatically converted into Common Stock, without
notice or delay or any action required on the part of the holders of the Series
A Preferred Stock, at the earliest time that Genius Inc. has a sufficient number
of authorized and unreserved shares of Common Stock to permit the conversion of
all (and not less than all) outstanding shares of Series A Preferred Stock into
shares of Common Stock.
 
(b)     At the Closing, each Investor shall deliver or cause to be delivered to
Genius LLC the following:
 

 
4

--------------------------------------------------------------------------------

 
EXHIBIT 10.1

(i)           the amount set forth for such Investor on Annex A hereto in United
States dollars and in immediately available funds, by wire transfer to the
following account designated by Genius LLC for such purpose:
 
Account Name:  Genius Products, LLC
Account No.:  202304853
Bank Name:  Citibank, NA
Bank Address:  Los Angeles, CA
ABA Routing No.:  322271724; and
 
(ii)           the Registration Rights Agreement, duly executed by such
Investor.
 
Section 2.3     Supplemental Action. If, at any time after the Closing Date, the
Investors or Genius shall determine that any further conveyances, agreements,
documents, instruments, and assurances or any further action is necessary or
desirable to carry out the provisions of this Article 2, the Investors or
Genius, as the case may be, shall execute and deliver any and all proper
conveyances, agreements, documents, instruments, and assurances and perform all
necessary or proper acts to carry out the provisions of this Article 2.
 
Section 2.4     Subsequent Closings.  Additional investors may become Investors
under this agreement by executing the signature page hereto and shall have all
of the rights and obligations of an Investor hereunder; provided, however, that
(i) upon the ascension of any additional investors as Investors under this
agreement, Section 2.1 shall only apply to such additional investors, (ii) the
representations of Genius in Sections 4.7 shall only be accurate as of the
Closing Date; and (iii) no subsequent closings shall occur under this Agreement
after June 30, 2009.  Genius may amend Annex A and Annex B hereto to reflect
information relating to such additional investors. The maximum aggregate
principal amount of Notes that may be issued under this Agreement is $9.5
million and the maximum number of Warrant Shares underlying Warrants that may be
issued under this Agreement is 1,984,587,356 (subject to adjustment for stock
splits, stock dividends, stock combinations and similar transactions occurring
after the date hereof) (the “Total Warrant Shares”).  The ratio of Warrant
Shares to principal amount of Notes issued at subsequent closings shall be no
higher than the ratio of Warrant Shares to principal amount of Notes issued on
the Closing Date (excluding from the calculation of the number of Warrant Shares
in each instance the number of shares of Common Stock underlying warrants listed
on Annex B and cancelled on the Closing Date or at subsequent closings).
 
ARTICLE 3.
REPRESENTATIONS AND WARRANTIES OF THE INVESTORS
 
The following representations and warranties are made severally and not jointly
by each of the Investors, for itself and no other Investor, to Genius:
 
 Section 3.1     Authorization, Validity and Effect of Agreements. Such Investor
has the requisite power and authority to execute and deliver this Agreement and
to consummate the Transaction.  This Agreement constitutes the valid and legally
binding obligation of such Investor, enforceable against such Investor in
accordance with its terms, subject to applicable bankruptcy, insolvency,
moratorium or other similar laws relating to creditors’ rights or by other
equitable principles of general application.
 

 
5

--------------------------------------------------------------------------------

 
EXHIBIT 10.1

Section 3.2     Litigation.  There are (i) no continuing orders, injunctions or
decrees of any court, arbitrator or governmental authority to which such
Investor, in its capacity as an Investor, is a party or by which any of their
properties or assets are bound or likely to be affected and (ii) no actions,
suits or proceedings pending against such Investor, in its capacity as an
Investor, or to which any of its properties or assets are subject or, to the
knowledge of such Investor, threatened against such Investor, in its capacity as
an Investor, or to which any of its properties or assets are subject, at law or
in equity, that in each such case could, individually or in the aggregate, have
a Material Adverse Effect.  
 
Section 3.3     No Violation. The execution, delivery and performance by such
Investor of this Agreement and the consummation of the Transaction does not and
will not (i) contravene or conflict with or constitute a violation of any
provision of any law, judgment, injunction, order or decree binding upon or
applicable to the Investor; (ii) require the consent or other action of any
person under, constitute a default under, or give rise to any right of
termination, cancellation or acceleration of any right or obligation of the
Investor or to a loss of any benefit to which the Investor is entitled under any
provision of any material agreement or other instrument binding upon the
Investor; or (iii) result in the creation or imposition of any material lien on
any asset of the Investor, except in each case, such as could not, individually
or in the aggregate, have or reasonably be expected to result in a Material
Adverse Effect.
 
Section 3.4      Investment Representations. 
 
(a)     Each Investor understands that the Securities issued pursuant to Section
2 of this Agreement have not been registered under the Securities Act by reason
of a specific exemption from the registration provisions of the Securities Act,
the availability of which depends upon, among other things, the bona fide nature
of the investment intent and the accuracy of such Investor’s representations as
expressed herein or otherwise made pursuant hereto. Each Investor is acquiring
the Securities for his/her/its own account, not as a nominee or agent, for
investment and not with a view to, or for resale in connection with, any
distribution or public offering thereof within the meaning of the Securities
Act; provided, however, that by making the representations herein, such Investor
does not agree to hold any of the Securities for any minimum period of time and
reserves the right, subject to the provisions of this Agreement and the Warrant
Shares Registration Rights Agreement, at all times to sell or otherwise dispose
of all or any part of such Securities pursuant to an effective registration
statement under the Securities Act or under an exemption from such registration
and in compliance with applicable federal and state securities laws.
 
(b)     Each Investor understands that the Securities issued pursuant to this
Agreement will be “restricted securities” under the federal securities laws,
inasmuch as the Securities are being acquired from Genius in a transaction not
involving a public offering and that under such laws such Securities may not be
resold without registration under the Securities Act or an exemption therefrom.
Each of the Securities issued pursuant to this Agreement will be endorsed with a
legend to such effect. Each Investor has been informed and understands that (i)
there are substantial restrictions on the transferability of the, and (ii) no
federal or state agency has made any finding or determination as to the fairness
for public investment, nor any recommendation nor endorsement, of the
Securities.
 

 
6

--------------------------------------------------------------------------------

 
EXHIBIT 10.1

(c)     Each Investor has substantial experience in evaluating and investing in
private placement transactions of securities in companies similar to Genius and
acknowledges that such Investor can protect his/her/its own interests.  Each
Investor has such knowledge and experience in financial and business matters so
that such Investor is capable of evaluating the merits and risks of his/her/its
investment in Genius.
 
(d)     Each Investor is an “accredited investor” within the meaning of Rule 501
of Regulation D promulgated under the Securities Act. 
 
(e)     Each Investor understands that all books, records, and documents of
Genius relating to this investment have been and remain available for inspection
by such Investor upon reasonable notice. Each Investor confirms that all
documents requested have been made available, and that such Investor has been
supplied with all of the information concerning this investment that has been
requested. Each Investor confirms that he/she/it has obtained sufficient
information, in his/her/its judgment or that of his/her/its’ independent
purchaser representative, if any, to evaluate the merits and risks of this
investment. Each Investor confirms that he/she/it has had the opportunity to
obtain such independent legal and tax advice and financial planning services as
such Investor has deemed appropriate prior to making a decision to subscribe for
the Securities. In making a decision to purchase the Securities, each Investor
has relied exclusively upon his/her/its’ experience and judgment, or that of
his/her/its’ purchaser representative, if any, upon such independent
investigations as he/she/it, or they, deemed appropriate, and upon information
provided by Genius in writing or found in the books, records, or documents of
Genius.
 
(f)     Each Investor is aware that an investment in the Securities is
speculative and subject to substantial risks. Each Investor is capable of
bearing the high degree of economic risk and burdens of this venture, including,
but not limited to, the possibility of a complete loss, the lack of a sustained
and orderly public market, and limited transferability of the Securities, which
may make the liquidation of this investment impossible for the indefinite
future.
 
(g)     The offer to sell the Securities was directly communicated to each
Investor by such a manner that such Investor, or his/her/its purchaser
representative, if any, was able to ask questions of and receive answers from
Genius or a person acting on its behalf concerning the terms and conditions of
this Transaction. At no time, except in connection and concurrently with such
communicated offer, was such Investor presented with or solicited by or through
any leaflet, public promotional meeting, television advertisement, or any other
form of general advertising.
 
(h)     None of the following information has ever been represented, guaranteed,
or warranted to the undersigned, expressly or by implication by any broker,
Genius, or agent or employee of the foregoing, or by any other person:
 
(i)           The approximate or exact length of time prior to maturity that the
undersigned will be required to remain as a holder of the Securities;
 

 
7

--------------------------------------------------------------------------------

 
EXHIBIT 10.1

(ii)          The amount of consideration, profit, or loss to be realized, if
any, as a result of an investment in Genius; or
 
(iii)         That the past performance or experience of Genius, its officers,
directors, associates, agents, affiliates, or employees or any other person will
in any way indicate or predict economic results in connection with the plan of
operations of Genius or the return on the investment.
 
(i)     No Investor has distributed any information relating to this investment
to anyone other than his/her/its’ purchaser representative, if any, and such
Investor’s legal and investment advisers and no other person except such
personal representative, advisers and such Investor has used this information.
 
(j)     Each Investor hereby agrees to indemnify Genius and its affiliates and
to hold them harmless from and against any and all liability, damage, cost, or
expense, including their respective reasonable attorneys’ fees and costs for a
period of four (4) years from the Closing Date, incurred on account of or
arising out of:
 
(i)           Any material inaccuracy in the declarations, representations, and
warranties hereinabove set forth; and
 
(ii)           The disposition of the Securities or any part thereof by such
Investor, contrary to the foregoing declarations, representations, and
warranties.
 
(k)     Each Investor acknowledges that no market exists or is expected to
develop for the Notes or the Warrants.
 
Section 3.5     Short Sales and Confidentiality Prior To the Date Hereof.  Other
than the Transaction, such Investor has not directly or indirectly, nor has any
Person acting on behalf of or pursuant to any understanding with such Investor,
executed any disposition, including short sales (but not including the location
and/or reservation of borrowable shares of Common Stock), in the Securities
during the period commencing from the time that such Investor first received a
term sheet from Genius or any other Person setting forth the material terms of
the Transaction until the date hereof (“Discussion Time”).  Notwithstanding the
foregoing, in the case of an Investor that is a multi-managed investment vehicle
whereby separate portfolio managers manage separate portions of such Investor’s
assets and the portfolio managers have no direct knowledge of the investment
decisions made by the portfolio managers managing other portions of such
Investor’s assets, the representation set forth above shall only apply with
respect to the portion of assets managed by the portfolio manager that made the
investment decision to purchase the Securities covered by this Agreement.  Other
than to other Persons party to this Agreement and to its legal and investment
advisers, such Investor has maintained the confidentiality of all disclosures
made to it in connection with the Transaction (including the existence and terms
of the Transaction).



 
8

--------------------------------------------------------------------------------

 
EXHIBIT 10.1

ARTICLE 4.
REPRESENTATIONS AND WARRANTIES OF GENIUS
 
Each of Genius Inc. and Genius LLC hereby makes the following representations
and warranties to each Investor:
 
Section 4.1     Subsidiaries. Genius Inc. has no direct or indirect Subsidiaries
other than Genius LLC and as otherwise specifically disclosed in the SEC
Reports.  Except as otherwise disclosed in the SEC Reports, Genius Inc. owns,
directly or indirectly, all of the capital stock or other equity interests of
each Subsidiary free and clear of any and all Liens, and all the issued and
outstanding shares of capital stock or other equity interests of each Subsidiary
are validly issued, fully paid and non-assessable.
 
Section 4.2     Organization and Qualification. Genius Inc. and each Subsidiary
are duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently
conducted.  Except as disclosed in Schedule 4.2, neither Genius Inc. nor any
Subsidiary is in violation of any of the provisions of its respective
certificate or articles of incorporation, bylaws or other organizational or
charter documents.  Genius Inc. and each Subsidiary are duly qualified to
conduct its respective businesses and are in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, could not, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect.
 
Section 4.3     Authorization; Enforcement. Each of Genius Inc. and Genius LLC
has the requisite corporate or limited liability company power and authority to
enter into and to consummate the transactions contemplated by each of the
Transaction Documents and otherwise to carry out its obligations
thereunder.  Except for the Required Approvals, the execution and delivery of
each of the Transaction Documents by Genius and the consummation by each of them
of the transactions contemplated thereby have been duly authorized by all
necessary action on the part of each of Genius Inc. and Genius LLC and no
further action is required by them in connection therewith.  Each Transaction
Document has been (or upon delivery will have been) duly executed by each of
Genius Inc. and Genius LLC and, when delivered in accordance with the terms
hereof, will constitute the valid and binding obligation of Genius enforceable
against them in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application.
 
Section 4.4     No Conflicts. The execution, delivery and performance of the
Transaction Documents by each of Genius Inc. and Genius LLC and the consummation
by them of the transactions contemplated thereby do not and will not (i)
conflict with or violate any provision of Genius Inc.’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing a debt of Genius Inc. or Genius
LLC or otherwise) or other understanding to which Genius Inc. or any Subsidiary
is a party or by which any property or asset of Genius Inc. or any Subsidiary is
bound or affected, or (iii) subject to the filing contemplated by Section
4.5(iii), result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which Genius Inc. or a Subsidiary is subject (including federal and state
securities laws and regulations), or by which any property or asset of Genius
Inc. or a Subsidiary is bound or affected; except in the case of each of clauses
(ii) and (iii), such as could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect.
 

 
9

--------------------------------------------------------------------------------

 
EXHIBIT 10.1

Section 4.5     Filings, Consents and Approvals.  Genius Inc. and Genius LLC are
not required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by either of them of the Transaction
Documents, other than (i) the filing with the Commission of one or more
Registration Statements in accordance with the requirements of the Warrant
Shares Registration Rights Agreement, (ii) filings required by state securities
laws, (iii) the filing of a Notice of Sale of Securities on Form D with the
Commission under Regulation D of the Securities Act, (iv) applications to the
Trading Market for the listing of the Common Stock for trading thereon and (v)
filings required by Section 5.4 hereof and, (vi) those that have been made or
obtained prior to the date of this Agreement (collectively, the “Required
Approvals”).
 
Section 4.6     Issuance of the Securities.  The Securities have been duly
authorized (other than the Warrant Shares which will be duly authorized upon
consummation of the Reverse Split) and, when issued and paid for in accordance
with the Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens other than restrictions on transfer
provided for in the Transaction Documents.  Upon consummation of the Reverse
Split, Genius Inc. will have reserved from its duly authorized capital stock the
shares of Common Stock issuable upon exercise of the Warrant.
 
Section 4.7     Capitalization.  Schedule 4.7 discloses the number of shares and
type of all authorized, issued and outstanding capital stock of Genius Inc. and
all shares of Common Stock reserved for issuance under Genius Inc.’s option and
incentive plans and arrangements and provides the vesting conditions for the
grant of options to management to purchase up to 1,014,136,410 shares of Common
Stock or the grant of the same number of shares of restricted stock (in either
case prior to any Reverse Split), subject to customary adjustments.  Schedule
4.7 discloses the post-Closing capitalization of Genius Inc., giving effect to
the options to management to purchase up to 1,014,136,410 shares of Common Stock
or the grant of the same number of shares of restricted stock.  Except as
disclosed in Schedule 4.7, no securities of Genius Inc. are entitled to
preemptive or similar rights, and no Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents.  Except as disclosed
in Schedule 4.7 and in connection with Genius Inc.’s agreements under the
Transaction, there are no outstanding options, warrants, scrip rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exchangeable for, or
giving any Person any right to subscribe for or acquire, any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which Genius
Inc. or any Subsidiary is or may become bound to issue additional shares of
Common Stock, or securities or rights convertible or exchangeable into shares of
Common Stock.  Except as contemplated under the Transaction, the issue and sale
of the Securities will not, immediately or with the passage of time, obligate
Genius Inc. to issue shares of Common Stock or other securities to any Person
(other than the Investors) and will not result in a right of any holder of
Common Stock to adjust the exercise, conversion, exchange or reset price under
such securities.
 

 
10

--------------------------------------------------------------------------------

 
EXHIBIT 10.1

Section 4.8     SEC Reports; Financial Statements.  Except as disclosed in
Schedule 4.8, Genius Inc. has filed all reports required to be filed by it under
the Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the twelve months preceding the date hereof (or such shorter
period as Genius Inc. was required by law to file such reports) (the foregoing
materials being collectively referred to herein as the “SEC Reports” and,
together with the Transaction Documents and the Schedules to this Agreement, the
“Disclosure Materials”) on a timely basis or has timely filed a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.  Except as disclosed in Schedule 4.8, as of
their respective dates, the SEC Reports complied in all material respects with
the requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading.  Except as disclosed in Schedule 4.8, the
financial statements of Genius Inc. included in the SEC Reports comply in all
material respects with applicable accounting requirements and the rules and
regulations of the Commission with respect thereto as in effect at the time of
filing.  Except as disclosed in Schedule 4.8, such financial statements have
been prepared in accordance with GAAP applied on a consistent basis during the
periods involved, except as may be otherwise specified in such financial
statements or the notes thereto, and fairly present in all material respects the
financial position of Genius Inc. and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.
 
Section 4.9     Press Releases. The press releases disseminated by Genius Inc.
during the twelve months preceding the date of this Agreement taken do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made and when made,
not misleading.
 
Section 4.10    Material Changes. Except as disclosed on Schedule 4.10, since
the date of the latest audited financial statements included within the SEC
Reports, except as specifically disclosed in the SEC Reports, (i) there has been
no event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) except in connection with
the Transaction, Genius has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables, accrued expenses and other liabilities
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in Genius Inc.’s financial
statements pursuant to GAAP or required to be disclosed in filings made with the
Commission, (iii) Genius Inc. has not altered its method of accounting (except
as may be required by GAAP) or the identity of its auditors, (iv) Genius Inc.
has not declared or made any dividend or distribution of cash or other property
to its stockholders or, except in connection with the Transaction, purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock, and (v) Genius Inc. has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing stock option or incentive
plans or arrangements specifically approved by the Board of Directors of Genius
Inc.  Genius Inc. does not have pending before the Commission any request for
confidential treatment of information.  Except for the transactions contemplated
by this Agreement or as disclosed on Schedule 4.10, no event, liability or
development has occurred or exists with respect to Genius or its Subsidiaries or
their respective business, properties, operations or financial condition that
would be required to be disclosed by Genius under applicable securities laws at
the time this representation is made that has not been publicly disclosed at
least one Trading Day prior to the date that this representation is made.
 

 
11

--------------------------------------------------------------------------------

 
EXHIBIT 10.1

Section 4.11    Litigation. There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Securities or (ii) except as specifically disclosed in the SEC
Reports, could, if there were an unfavorable decision, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect.  Neither Genius Inc. nor any Subsidiary, nor any director or officer
thereof (in his or her capacity as such), is or has been the subject of any
Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty, except as specifically
disclosed in the SEC Reports.  There has not been, and to the knowledge of
Genius Inc., there is not pending any investigation by the Commission involving
Genius Inc. or any current or former director or officer of Genius Inc. (in his
or her capacity as such).  The Commission has not issued any stop order or other
order suspending the effectiveness of any registration statement filed by Genius
Inc. or any Subsidiary under the Exchange Act or the Securities Act.
 
Section 4.12    Labor Relations. Except as disclosed on Schedule 4.12, no
material labor dispute exists or, to the knowledge of Genius, is imminent with
respect to any of the employees of Genius Inc. or any Subsidiary.
 
Section 4.13    Compliance. Except as disclosed in Schedule 4.13, neither Genius
Inc. nor any Subsidiary (i) is in default under or in violation of (and no event
has occurred that has not been waived that, with notice or lapse of time or
both, would result in a default by Genius Inc. or any Subsidiary under), nor has
Genius Inc. or any Subsidiary received notice of a claim that it is in default
under or that it is in violation of, any indenture, loan or credit agreement or
any other agreement or instrument to which it is a party or by which it or any
of its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any order of any court, arbitrator or
governmental body, or (iii) is or has been in violation of any statute, rule or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as could not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect. Except as disclosed in Schedule 4.13, Genius Inc. is in compliance with
all effective requirements of the Sarbanes-Oxley Act of 2002, as amended, and
the rules and regulations thereunder, that are applicable to it, except where
such noncompliance could not have or reasonably be expected to result in a
Material Adverse Effect.
 

 
12

--------------------------------------------------------------------------------

 
EXHIBIT 10.1

Section 4.14    Regulatory Permits. Genius Inc. and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect, and neither
Genius Inc. nor any Subsidiary has received any notice of proceedings relating
to the revocation or modification of any such permits.
 
Section 4.15    Title to Assets. No real property is owned by Genius.  Genius
Inc. and the Subsidiaries have good and marketable title in all personal
property owned by them that is material to their respective businesses, in each
case free and clear of all Liens, except for Liens as do not materially affect
the value of such property and do not materially interfere with the use made and
proposed to be made of such property by Genius Inc. and the Subsidiaries. Any
real property and facilities held under lease by Genius Inc. and the
Subsidiaries are held by them under valid, subsisting and enforceable leases of
which Genius Inc. and the Subsidiaries are in compliance, except as could not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect.
 
Section 4.16    Patents and Trademarks.
 
(a)     Genius Inc. or its Subsidiaries own or have valid rights to use all
patent, copyright, trade secret, trademark or other proprietary rights that are
used in the business of Genius and are material to Genius and its Subsidiaries
taken as a whole (collectively, “Intellectual Property”), except where the
failure to own or have such rights would not reasonably be expected to result in
a Material Adverse Effect.
 
(b)     All material licenses or other material agreements under which
(i) Genius Inc. or any Subsidiary is granted rights in Intellectual Property and
(ii) Genius Inc. or any Subsidiary has granted rights to others in Intellectual
Property owned or licensed by Genius or any Subsidiary, are in full force and
effect and there is no material default by Genius or any Subsidiary thereto,
except where the failure to be in full force and effect or such default would
not reasonably be expected to result in a Material Adverse Effect.
 
(c)     No proceedings have been instituted or are pending which challenge in a
material manner the rights of Genius Inc. or any Subsidiary in respect to Genius
Inc. or any Subsidiary’s right to the use of the Intellectual Property.  Genius
Inc. and each Subsidiary has the right to use, free and clear of material claims
or rights of other persons, all of its customer lists, designs, computer
software, systems, data compilations, and other information that are required
for its products or its business as presently conducted.
 
(d)     To the knowledge of Genius, the present business, activities and
products of Genius Inc. and each Subsidiary do not infringe any intellectual
property of any other person, except where such infringement would not have a
Material Adverse Effect.  No material proceeding charging Genius Inc. or any
Subsidiary with infringement of any adversely held Intellectual Property has
been filed.  Genius has not received notice of or is not otherwise aware of any
infringement of or conflict with asserted rights of others with respect to any
Intellectual Property or of any facts or circumstances which would render any
Intellectual Property invalid or inadequate to protect the interests of Genius
Inc. or any Subsidiary, and which infringement or conflict (if the subject of
any unfavorable decision, ruling or finding) or invalidity or inadequacy, singly
or in the aggregate, would reasonably be expected to result in a Material
Adverse Effect.  To Genius’s knowledge, there exists no third party unexpired
patent or patent application which includes claims that would be infringed by,
or otherwise have a Material Adverse Effect on Genius.  To the knowledge of
Genius, Genius is not making unauthorized use of any material confidential
information or trade secrets of any third party.  To Genius’ knowledge, the
activities of Genius Inc. or any Subsidiary or any employee on behalf of Genius
Inc. or any Subsidiary do not violate any material agreements or arrangements
known to Genius which any such employees have with other persons, if any.
 

 
13

--------------------------------------------------------------------------------

 
EXHIBIT 10.1

Section 4.17    Insurance. Genius Inc. and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which
Genius Inc. and the Subsidiaries are engaged.  Genius Inc. has no reason to
believe that it will not be able to renew its and the Subsidiaries’ existing
insurance coverage as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business on
terms consistent with market for Genius Inc.’s and such Subsidiaries’ respective
lines of business.
 
Section 4.18    Transactions With Affiliates and Employees. Except as set forth
in the SEC Reports, none of the officers or directors of Genius Inc. and, to the
knowledge of Genius Inc., none of the employees of Genius Inc. is presently a
party to any transaction with Genius Inc. or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of Genius Inc., any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000 other than (i) for payment of salary
or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of Genius Inc. and (iii) for other employee benefits,
including stock option agreements under any stock option plan of Genius Inc.
 
Section 4.19    Internal Accounting Controls. Genius Inc. and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management's general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management's general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  Genius Inc. has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for Genius Inc. and
designed such disclosure controls and procedures to ensure that material
information relating to Genius Inc., including its Subsidiaries, is made known
to the certifying officers by others within those entities, particularly during
the period in which Genius Inc.’s Form 10-K or 10-Q, as the case may be, is
being prepared.  Genius Inc.’s certifying officers have evaluated the
effectiveness of Genius Inc.’s disclosure controls and procedures in accordance
with Item 307 of Regulation S-K under the Exchange Act for Genius Inc.’s most
recently ended fiscal quarter or fiscal year-end (such date, the “Evaluation
Date”).  Genius Inc. presented in its most recently filed Form 10-K or Form 10-Q
the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date.  Except as disclosed in Schedule 4.19, since the Evaluation
Date, there have been no significant changes in Genius Inc.’s internal control
over financial reporting (as such term is defined in Rule 13a-15(f) under the
Exchange Act) or, to Genius’s knowledge, in other factors that could
significantly affect Genius’s internal controls.  Except as disclosed in
Schedule 4.19, during the past 12 months prior to the date hereof neither Genius
Inc. nor any Subsidiary has received any notice of correspondence from any
accountant relating to any potential material weakness in any part of the system
of internal accounting controls of either Genius Inc. or any Subsidiary.
 

 
14

--------------------------------------------------------------------------------

 
EXHIBIT 10.1

Section 4.20    Solvency. Based on the financial condition of Genius Inc. and
the Subsidiaries taken as a whole and the on the financial condition of Genius
LLC on its own, as of the Closing Date (and assuming that the Transaction and
other transactions contemplated by Genius Inc. and Genius LLC shall have
occurred), each of Genius Inc. and Genius LLC hereby represent with respect to
itself that (i) such entity’s fair saleable value of its assets exceeds the
amount that will be required to be paid on or in respect of such entity's
existing debts and other liabilities (including known contingent liabilities) as
they mature, (ii) such entity’s assets do not constitute unreasonably small
capital to carry on its business for the current fiscal year as now conducted
and as proposed to be conducted including its capital needs taking into account
the particular capital requirements of the business conducted by such entity,
and projected capital requirements and capital availability thereof, and (iii)
the current cash flow of such entity, together with the proceeds such entity
would receive, were it to liquidate all of its assets, after taking into account
all anticipated uses of the cash, would be sufficient to pay all amounts on or
in respect of its debt when such amounts are required to be paid.  Each of
Genius Inc. and Genius LLC does not intend to incur debts beyond its ability to
pay such debts as they mature (taking into account the timing and amounts of
cash to be payable on or in respect of its debt).
 
Section 4.21    Certain Fees.  No brokerage or finder’s fees or commissions are
or will be payable by Genius to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by this Agreement.  The Investors shall have no
obligation with respect to any fees or with respect to any claims (other than
such fees or commissions owed by a Investor pursuant to written agreements
executed by such Investor which fees or commissions shall be the sole
responsibility of such Investor) made by or on behalf of other Persons for fees
of a type contemplated in this Section that may be due in connection with the
transactions contemplated by this Agreement.
 
Section 4.22    Certain Registration Matters. Assuming the accuracy of the
Investors’ representations and warranties set forth in Section 3.4, no
registration under the Securities Act is required for the offer and sale of the
Securities by either Genius Inc. or Genius LLC to the Investors under the
Transaction Documents.  Genius Inc. is eligible to register the resale of its
Common Stock for resale by the Investors under Form S-1 promulgated under the
Securities Act.  Except as disclosed in Schedule 4.22, Genius Inc. has not
granted or agreed to grant to any Person any rights (including “piggy-back”
registration rights) to have any of its securities registered with the
Commission or any other governmental authority that have not been satisfied;
provided, that the Investors acknowledge that Genius Inc. has granted
registration rights to all Investors in connection with the Transaction.
 

 
15

--------------------------------------------------------------------------------

 
EXHIBIT 10.1

Section 4.23    Listing and Maintenance Requirements. Except as specified in the
SEC Reports or as disclosed in Schedule 4.23, Genius Inc. has not, in the two
years preceding the date hereof, received notice from any Trading Market to the
effect that Genius Inc. is not in compliance with the listing or maintenance
requirements thereof.  Except as disclosed on Schedule 4.23, Genius Inc. is, and
has no reason to believe that it will not in the foreseeable future continue to
be, in compliance with the listing and maintenance requirements for continued
listing of the Common Stock on the Trading Market on which the Common Stock is
currently listed or quoted.  The issuance and sale of the Securities under the
Transaction Documents does not contravene the rules and regulations of the
Trading Market on which the Common Stock is currently listed or quoted, and no
approval of the stockholders of Genius Inc. thereunder is required for Genius to
issue and deliver to the Investors the Securities contemplated by Transaction
Documents.
 
Section 4.24    Investment Company. Genius Inc. is not, and is not an Affiliate
of, and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
 
Section 4.25    Use of Proceeds.  Genius intends to use all of the proceeds of
the sale of the Notes and Warrants to repurchase a portion of a $20,000,000
promissory note issued by Genius LLC in favor of The Weinstein Company Holdings
LLC and now held by GNPR Investments LLC.
 
Section 4.26    Application of Takeover Protections. Genius Inc. has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under Genius Inc.’s
Certificate of Incorporation (or similar charter documents) or the laws of its
state of incorporation that is or could become applicable to the Investors as a
result of the Investors and Genius Inc. fulfilling their obligations or
exercising their rights under the Transaction Documents, including without
limitation each of Genius Inc. and Genius LLC’s issuance of the Securities and
the Investors’ ownership of the Securities.
 
Section 4.27    No Additional Agreements. Genius does not have any agreement or
understanding with any Investor with respect to the transactions contemplated by
the Transaction Documents other than as specified in the Transaction Documents.
 
Section 4.28    Disclosure.  The Disclosure Materials, taken as a whole, are
true and correct and do not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.
 
Section 4.29    No Integrated Offering.  Assuming the accuracy of the Investors'
representations and warranties set forth in this Agreement, neither Genius, nor
any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by Genius for
purposes of the Securities Act and would therefore require registration of the
offer or sale of the Securities under the Securities Act or any applicable
shareholder approval provisions of any Trading Market on which any of the
securities of Genius are listed or designated.
 

 
16

--------------------------------------------------------------------------------

 
EXHIBIT 10.1

Section 4.30    Acknowledgement Regarding Investors’ Purchase of
Securities.  Genius acknowledges and agrees that each of the Investors is acting
solely in the capacity of an arm’s length purchaser with respect to the
Transaction Documents and the transactions contemplated hereby and
thereby.  Genius further acknowledges that no Investor is acting as a financial
advisor or fiduciary of Genius (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated thereby and any advice
given by any Investor or any of their respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
thereby is merely incidental to the Investors’ purchase of the Securities.
 
Section 4.31    Non-Public Information.  Genius represents and warrants that
neither it nor any other person acting on its behalf has provided any Investor
or its agents or counsel with any information that Genius believes constitutes
material non-public information except for (i) information relating to the
Transaction and the Transaction Documents, (ii) information covered by a written
agreement regarding the confidentiality and use of such information, or (iii)
information disclosed on Schedule 4.31.
 
Section 4.32    Tax Matters. Genius (i) has prepared and filed all foreign,
federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject, (ii) has paid all taxes and
other governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith, with respect to which adequate reserves have been
set aside on the books of Genius and (iii) has set aside on its books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply, except, in the
case of clauses (i) and (ii) above, where the failure to so pay or file any such
tax, assessment, charge or return would not have or reasonably be expected to
have a Material Adverse Effect.
 
Section 4.33    No General Solicitation or General Advertising.  Neither Genius
nor any person acting on its behalf has engaged or will engage in any form of
general solicitation or general advertising (within the meaning of Regulation D
under the Securities Act) in connection with any offer or sale of the
Securities.
 
Section 4.34    Shell Company Status. Genius Inc. is not an issuer identified in
Rule 144(i)(1).
 


 
ARTICLE 5.
 
OTHER AGREEMENTS OF THE PARTIES
 
Section 5.1      (a)      Securities may only be disposed of in compliance with
state and federal securities laws.  In connection with any transfer of the
Securities other than pursuant to an effective registration statement, pursuant
to Rule 144, to Genius, to an Affiliate of an Investor, to an entity that shares
a common discretionary investment adviser with such Investor or in connection
with a pledge as contemplated in Section 5.1(b), Genius may require (x) the
transferor thereof to provide to Genius an opinion of counsel selected by the
transferor, the form and substance of which opinion shall be reasonably
satisfactory to Genius, to the effect that such transfer does not require
registration of such transferred Securities under the Securities Act and (y) any
transferee to agree in writing to be bound by the terms of this Agreement.
 

 
17

--------------------------------------------------------------------------------

 
EXHIBIT 10.1

(b)     Certificates evidencing the Securities will contain the following legend
substantially in the form following, until such time as they are not required
under Section 5.1(c):
 
[NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED] [THESE SECURITIES HAVE NOT BEEN REGISTERED]
WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY
STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE "SECURITIES ACT"), AND, ACCORDINGLY, MAY NOT BE OFFERED
OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE
REASONABLY ACCEPTABLE TO THE COMPANY.  [THESE SECURITIES AND THE SECURITIES
ISSUABLE UPON EXERCISE OF THESE SECURITIES] [THESE SECURITIES] MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES.
 
Genius acknowledges and agrees that an Investor may from time to time pledge,
and/or grant a security interest in some or all of the Securities pursuant to a
bona fide margin agreement in connection with a bona fide margin account and, if
required under the terms of such agreement or account, such Investor may
transfer pledged or secured Securities to the pledgees or secured parties.  Such
a pledge or transfer would not be subject to approval or consent of Genius and
no legal opinion of legal counsel to the pledgee, secured party or pledgor shall
be required in connection with the pledge, but such legal opinion may be
required in connection with a subsequent transfer following default by the
Investor transferee of the pledge.  No notice shall be required of such
pledge.  At the appropriate Investor’s expense, Genius will execute and deliver
such reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of the Securities
including the preparation and filing of any required prospectus supplement under
Rule 424(b)(3) of the Securities Act or other applicable provision of the
Securities Act to appropriately amend the list of Selling Stockholders
thereunder.
 

 
18

--------------------------------------------------------------------------------

 
EXHIBIT 10.1

(c)     Certificates evidencing the Securities shall not contain any legend
(including the legend set forth in Section 5.1(b)), (i) while a registration
statement (including the Registration Statement) covering the resale of such
Security is effective under the Securities Act, or (ii) following any sale of
such Securities pursuant to Rule 144, or (iii) if such Securities are eligible
for sale under Rule 144, or (iv) except relating to state securities laws, if
such legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the Staff of
the Commission).  Genius shall cause its counsel to issue a legal opinion to
Genius’s transfer agent promptly after the Effective Date if required by Genius
Inc.’s transfer agent to effect the removal of the legend hereunder.  If all or
any portion of a Warrant is exercised at a time when there is an effective
registration statement to cover the resale of the Warrant Shares, such Warrant
Shares shall be issued free of all legends.  Genius may not make any notation on
its records or give instructions to any transfer agent of Genius that enlarge
the restrictions on transfer set forth in this Section.  Certificates for
Securities subject to legend removal hereunder shall be transmitted by the
transfer agent of Genius to the Investors by crediting the account of the
Investor’s prime broker with the Depository Trust Company System.
 
(d)     Each Investor, severally and not jointly with the other Investors,
agrees that the removal of the restrictive legend from certificates representing
Securities as set forth in this Section 4.1 is predicated upon Genius’s reliance
that the Investor will sell any Securities pursuant to either the registration
requirements of the Securities Act, including any applicable prospectus delivery
requirements, or an exemption therefrom..
 
Section 5.2     Furnishing of Information.  As long as any Investor owns the
Securities, Genius Inc. covenants to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by Genius Inc. after the date hereof pursuant to the
Exchange Act.  As long as any Investor owns Securities, if Genius Inc. is not
required to file reports pursuant to such laws, Genius will (i) prepare and
furnish to the Investors and make publicly available in accordance with Rule
144(c) such information as is required for the Investors to sell the Securities
under Rule 144, and (ii) provide audited annual financial statements to such
Investor. Genius Inc. further covenants that it will take such further action as
any holder of Securities may reasonably request, all to the extent required from
time to time to enable such Person to sell the Securities without registration
under the Securities Act within the limitation of the exemptions provided by
Rule 144.
 
Section 5.3     Integration.  Genius shall not, and shall use its best efforts
to ensure that no Affiliate of Genius shall, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities to the Investors, or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market in a manner that would require stockholder
approval of the sale of the securities to the Investors.
 

 
19

--------------------------------------------------------------------------------

 
EXHIBIT 10.1

Section 5.4      Securities Laws Disclosure; Publicity.  Not later than 9:00
a.m. (New York time) on the Trading Day following the Closing Date, Genius Inc.
shall issue a press release disclosing the material terms of the transactions
contemplated hereby and the execution of this Agreement, and the Closing.  On or
before 9:00 a.m., New York City time, on the fourth Trading Day immediately
following the execution of this Agreement, the Company will file a Current
Report on Form 8-K with the Commission describing (i) the terms of the
Transaction Documents (and including as exhibits to such Current Report on Form
8-K the material Transaction Documents (including, without limitation, this
Agreement and the Warrant Shares Registration Rights Agreement)) and (ii) the
terms of the documents entered into in connection with the Quadrant Transaction
(as defined on Schedule 4.10 to this Agreement), including the Purchase
Agreement, the Amended TWC Distribution Agreement, the Exchange Agreement, the
TWC Note, the TWC Warrants, the Credit Agreement Amendment, the Stockholders
Rights Agreement and the Registration Rights Agreement (each as defined on
Schedule 4.10 to this Agreement).  In addition, Genius Inc. will make such other
filings and notices in the manner and time required by the Commission and the
Trading Market on which the Common Stock is listed.  Notwithstanding the
foregoing, neither Genius nor any of its Subsidiaries shall publicly disclose
the name of any Investor or any Affiliate or investment adviser of any Investor,
or include the name of any Investor or any Affiliate or investment adviser of
any Investor in any filing with the Commission (other than the Registration
Statement and any exhibits to filings made in respect of this transaction in
accordance with periodic filing requirements under the Exchange Act) or any
regulatory agency or Trading Market, without the prior written consent of such
Investor, except to the extent such disclosure is required by law or Trading
Market regulations.
 
Section 5.5     Non-Public Information.  Except as disclosed on Schedule 5.15,
Genius covenants and agrees that neither it nor any other Person acting on its
behalf will provide any Investor or its agents or counsel with any information
that Genius believes constitutes material non-public information, unless prior
thereto such Investor shall have executed a written agreement regarding the
confidentiality and use of such information.  Genius understands and confirms
that each Investor shall be relying on the foregoing representations in
effecting transactions in the Securities.
 
Section 5.6      Listing of Securities.  Genius Inc. agrees that (i) if it
applies to have the Common Stock traded on any other Trading Market, it will
include in such application the Warrant Shares, and will take such other action
as is necessary or desirable to cause the Warrant Shares to be listed on such
other Trading Market as promptly as possible, and (ii) it will take all action
reasonably necessary to continue the listing and trading of its Common Stock on
a Trading Market and will comply in all material respects with Genius Inc.’s
reporting, filing and other obligations under the bylaws or rules of the Trading
Market.
 
Section 5.7     Completion of Reverse Split.  Genius Inc. represents and warrant
to each Investor that its Board of Directors has authorized, and its
stockholders have duly approved, the Reverse Split.  Genius Inc. agrees to use
its best efforts to diligently and promptly complete the Reverse Split Procedure
following the Closing.
 
Section 5.8     Form D and Blue Sky. Genius agrees to timely file a Form D with
respect to the Securities as required under Regulation D.  Genius, on or before
the Closing Date, shall take such action as Genius shall reasonably determine is
necessary in order to obtain an exemption for or to qualify the Securities for
sale to the Investors at the Closing pursuant to this Agreement under applicable
securities or “Blue Sky” laws of the states of the United States (or to obtain
an exemption from such qualification). Genius shall make all filings and reports
relating to the offer and sale of the Securities required under applicable
securities or “Blue Sky” laws of the states of the United States following the
Closing Date.
 

 
20

--------------------------------------------------------------------------------

 
EXHIBIT 10.1

Section 5.9     Cancellation of Warrants.  Each of the Investors listed on Annex
B hereto, hereby separately and not jointly, cancels, forfeits and surrenders
each of the warrants set forth opposite its name on Annex B and further agrees
that such warrant shall have no further force or effect.
 
Section 5.10    No Dilution Upon Subsequent Closing.
 
(a)     If, during the period beginning on the date of the mandatory exercise of
the Warrants and ending at the close of business on June 30, 2009, Genius Inc.
and Genius LLC shall, at any time and from time to time, participate in a
subsequent closing in accordance with Section 2.4 hereof whereby Genius LLC
issues additional Notes and Genius Inc. issues additional shares of common stock
(the “Additional Shares of Common Stock”), then and in such event, Genius Inc.
shall issue to each Investor a number of shares of Common Stock equal to the
product of (i) the quotient of the aggregate number of Warrant Shares held by
such Investor immediately prior to the issuance of Additional Shares of Common
Stock divided by the aggregate number of issued and outstanding shares of Common
Stock immediately prior to the issuance of such Additional Shares of Common
Stock and (ii) the aggregate number of such Additional Shares of Common
Stock.  No issuance of Common Stock to the Investors shall be made pursuant to
this Section 5.10(a) upon the issuance of any Additional Shares of Common Stock
which are issued pursuant to the exercise of any warrants or other subscription
or purchase rights or pursuant to the exercise of any conversion or exchange
rights in any Common Stock Equivalents (as defined below), if any such issuance
of Common Stock to the Investors shall previously have been made upon the
issuance of such warrants or other rights or upon the issuance of such Common
Stock Equivalents (or upon the issuance of any warrant or other rights
therefore) pursuant to Section 5.10(b).
 
(b)     If, during the period beginning on the date of the mandatory exercise of
the Warrants and ending at the close of business on June 30, 2009, Genius Inc.
and Genius LLC shall, at any time and from time to time, participate in a
subsequent closing in accordance with Section 2.4 hereof whereby Genius LLC
issues additional Notes and Genius Inc. issues any securities convertible into
or exchangeable for, directly or indirectly, Common Stock (“Convertible
Securities”), or any rights or warrants or options to purchase any such Common
Stock or Convertible Securities, shall be issued or sold (collectively, the
“Common Stock Equivalents”), then Genius Inc. shall issue shares of Common Stock
to the Investors pursuant to Section 5.10(a) above assuming that all Additional
Shares of Common Stock have been issued pursuant to the Convertible Securities
or Common Stock Equivalents.
 
(c)     If, during the period beginning on the date of the mandatory exercise of
the Warrants and ending at the close of business on June 30, 2009, Genius Inc.
issues Additional Management Shares to the Company’s directors, officers,
employees or consultants pursuant to an employee benefit plan or similar
arrangement (which shall in any event exclude shares issued to such individuals
as a dividend or distribution or stock split or combination in which all holders
of Common Stock participate) (the “Management Retention Shares”), then and in
such event, Genius Inc. shall issue to each Investor a number of shares of
Common Stock equal to the product of (i) the quotient of the aggregate number of
Warrant Shares held by such Investor immediately prior to the issuance of
Additional Management Shares divided by the aggregate number of issued and
outstanding shares of Common Stock immediately prior to the issuance of such
Additional Management Shares and (ii) the aggregate number of such Additional
Management Shares.  For purposes of this Section 5.10(c), “Additional Management
Shares” shall mean all shares of Common Stock issued or issuable by Genius Inc.
pursuant to (i) restricted stock grants, (ii) the exercise of rights, options or
warrants to subscribe for, purchase or otherwise acquire Common Stock, or (iii)
the conversion or exchange of equity securities of the Company, but shall
exclude the options to purchase or grants of restricted stock in the amount of
1,014,136,410 shares of Common Stock contemplated by Section 4.7 (and Schedule
4.7) of this Agreement.
 

 
21

--------------------------------------------------------------------------------

 
EXHIBIT 10.1

Section 5.11     Preemptive Rights.  For so long as any Note remains
outstanding, Genius Inc. offers to sell equity securities or securities
exercisable for or convertible into equity securities to any third-party, it
must offer to sell to each of the Investors an amount of such securities
sufficient to enable such Investor to maintain its pre-offering percentage of
ownership of Genius Inc. (calculated assuming the full conversion or exercise of
any securities held by such Investor) after giving effect to the sale to the
third party (assuming the exercise or conversion of any such securities).  The
offer to each Investor must be on the same terms as the most favorable offer to
any purchasing third-party.  Each Investor shall have not less than 10 business
days notice before being required to either purchase such securities or forfeit
its rights pursuant to this Section.  Each Investor shall have the right, in its
sole discretion, to elect to purchase less than the full allotment of securities
such Investor would be entitled to purchase pursuant to this Section.
 


 
ARTICLE 6
INDEMNIFICATION
 
Section 6.1     Indemnification.  In addition to any other indemnity provided in
the Transaction Documents, Genius will indemnify and hold the Investors and
their directors, officers, shareholders, partners, employees, advisers,
affiliates  and agents (each, an “Investor Party”) harmless from any and all
losses, liabilities, obligations, claims, contingencies, damages, costs and
expenses, including all judgments, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation (collectively, “Losses”)
that any such Investor Party may suffer or incur as a result of or relating to
(i) any misrepresentation, breach or inaccuracy of any representation, warranty,
covenant or agreement made by Genius in any Transaction Document and (ii) any
action instituted against an Investor Party in any capacity, or any of them or
their respective affiliates, by any stockholder of Genius Inc. who is not an
affiliate of such Investor Party, with respect to any of the transactions
contemplated by this Agreement.  In addition to the indemnity contained herein,
Genius will reimburse each Investor Party for its reasonable legal and other
expenses (including the cost of any investigation, preparation and travel in
connection therewith) incurred in connection therewith, as such expenses are
incurred.
 

 
22

--------------------------------------------------------------------------------

 
EXHIBIT 10.1

Section 6.2     Conduct of Indemnification Proceedings. Promptly after receipt
by any Person (the “Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to Section 6.1, such Indemnified Person shall promptly notify
Genius in writing and Genius shall assume the defense thereof, including the
employment of counsel reasonably satisfactory to such Indemnified Person, and
shall assume the payment of all fees and expenses; provided, however, that the
failure of any Indemnified Person so to notify Genius shall not relieve Genius
of its obligations hereunder except to the extent that Genius is actually and
materially and adversely prejudiced by such failure to notify. In any such
proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless: (i) Genius and the Indemnified Person shall have
mutually agreed to the retention of such counsel; (ii) Genius shall have failed
promptly to assume the defense of such proceeding and to employ counsel
reasonably satisfactory to such Indemnified Person in such proceeding; or (iii)
in the reasonable judgment of counsel to such Indemnified Person, representation
of both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them; provided, however, that in each such
case Genius shall not be responsible for the reasonable fees and expenses of
more than one such counsel plus local counsel. Genius shall not be liable for
any settlement of any proceeding effected without its written consent, which
consent shall not be unreasonably withheld, delayed or conditioned. Without the
prior written consent of the Indemnified Person, which consent shall not be
unreasonably withheld, delayed or conditioned, Genius shall not effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party, unless such settlement includes an
unconditional release of such Indemnified Person from all liability arising out
of such proceeding.
 


 
ARTICLE 7
MISCELLANEOUS
 
Section 7.1     Fees and Expenses.  Each party shall pay the fees and expenses
of its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of the Transaction Documents; provided,
however, that at Closing Genius shall pay legal fees of Greenberg Traurig LLP,
counsel on behalf of certain Investors, up to a maximum of $20,000.  Genius
shall pay all stamp and other taxes and duties levied in connection with the
sale of the Securities.
 
Section 7.2     Entire Agreement. The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.
 

 
23

--------------------------------------------------------------------------------

 
EXHIBIT 10.1

Section 7.3     Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile
(provided the sender receives a machine-generated confirmation of successful
transmission) at the facsimile number specified in this Section prior to 6:30
p.m. (EST) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a Trading Day or
later than 6:30 p.m. (EST) on any Trading Day, (c) the Trading Day following the
date of mailing, if sent by U.S. nationally recognized overnight courier
service, or (d) upon actual receipt by the party to whom such notice is required
to be given.  The address for such notices and communications shall be as
follows:
 
 
If to Genius :
Genius Products, Inc.

 
3301 Exposition Blvd., Suite 100

 
Santa Monica, CA 90404

 
Facsimile:  (310) 401-2865

 
Attention:  Chief Executive Officer



 
With a copy to:
Reed Smith LLP

 
355 South Grand Avenue, Suite 2900

 
Los Angeles, CA 90071

 
Facsimile:  (213) 457-8080

 
Attention:  Allen Z. Sussman, Esq.



 
If to an Investor:
To the address set forth under such Investor’s name

 
on the signature pages hereof;



 
or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
Section 7.4     Amendments; Waivers; No Additional Consideration.  No provision
of this Agreement may be waived or amended except in a written instrument signed
by Genius and the Investors holding Notes representing more than 50% of the
aggregate principal amount of the Notes held by Investors as of such date.  No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right.  No consideration shall be offered or paid to any Investor to amend or
consent to a waiver or modification of any provision of any Transaction Document
unless the same consideration is also offered to all Investors who then hold
Securities.
 
Section 7.5     Construction.  The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any
party.  This Agreement shall be construed as if drafted jointly by the parties,
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any provisions of this Agreement or any of
the Transaction Documents.
 

 
24

--------------------------------------------------------------------------------

 
EXHIBIT 10.1

Section 7.6     Successors and Assigns; No Third-Party Beneficiaries.  This
Agreement shall be binding upon and inure to the benefit of the parties and
their successors and permitted assigns. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.  This Agreement may not be assigned by Genius without the
prior written consent of the Investors.
 
Section 7.7     Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts.  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of the any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum.  Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.  If either party shall
commence a Proceeding to enforce any provisions of a Transaction Document, then
the prevailing party in such Proceeding shall be reimbursed by the other party
for its reasonable attorneys’ fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such Proceeding.
 
Section 7.8     Survival.  The representations, warranties, agreements and
covenants contained herein shall survive the Closing and the delivery of the
Securities.
 
Section 7.9     Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 

 
25

--------------------------------------------------------------------------------

 
EXHIBIT 10.1

Section 7.10    Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
Section 7.11    Rescission and Withdrawal Right.  Notwithstanding anything to
the contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Investor exercises a right, election, demand
or option under a Transaction Document and Genius does not timely perform its
related obligations within the periods therein provided, then such Investor may
rescind or withdraw, in its sole discretion from time to time upon written
notice to Genius, any relevant notice, demand or election in whole or in part
without prejudice to its future actions and rights.
 
Section 7.12    Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, Genius Inc.
or Genius LLC, as appropriate, shall issue or cause to be issued in exchange and
substitution for and upon cancellation thereof, or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to them of such loss, theft or destruction and customary
and reasonable indemnity, if requested.  The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Securities.  If a
replacement certificate or instrument evidencing any Securities is requested due
to a mutilation thereof, Genius Inc. or Genius LLC, as appropriate, may require
delivery of such mutilated certificate or instrument as a condition precedent to
any issuance of a replacement.
 
Section 7.13    Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investors and Genius will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.
 
Section 7.14    Payment Set Aside.  To the extent that Genius Inc. or Genius
LLC, as appropriate, makes a payment or payments to any Investor pursuant to any
Transaction Document or an Investor enforces or exercises its rights thereunder,
and such payment or payments or the proceeds of such enforcement or exercise or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside, recovered from, disgorged by or are required to be
refunded, repaid or otherwise restored to Genius Inc. or Genius LLC, a trustee,
receiver or any other person under any law (including, without limitation, any
bankruptcy law, state or federal law, common law or equitable cause of action),
then to the extent of any such restoration the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred.
 

 
26

--------------------------------------------------------------------------------

 
EXHIBIT 10.1

Section 7.15     Independent Nature of Investors’ Obligations and Rights.  The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document.  The decision of each Investor to
purchase Securities pursuant to the Transaction Documents has been made by such
Investor independently of any other Investor.  Nothing contained herein or in
any Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents.  Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Securities or enforcing its rights under the Transaction
Documents.  Each Investor shall be entitled to independently protect and enforce
its rights, including without limitation the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.  Each of Genius Inc. and Genius LLC acknowledges
that each of the Investors has been provided with the same Transaction Documents
for the purpose of closing a transaction with multiple Investors and not because
it was required or requested to do so by any Investor.
 
Section 7.16    Limitation of Liability.  Notwithstanding anything herein to the
contrary, each of Genius Inc. and Genius LLC acknowledges and agrees that the
liability of an Investor arising directly or indirectly, under any Transaction
Document of any and every nature whatsoever shall be satisfied solely out of the
assets of such Investor, and that no trustee, officer, other investment vehicle
or any other Affiliate of such Investor or any Investor, shareholder or holder
of shares of beneficial interest of such an Investor shall be personally liable
for any liabilities of such Investor.
 


 
[Signature page to follow]
 


 

 
27

--------------------------------------------------------------------------------

 
EXHIBIT 10.1

IN WITNESS WHEREOF, the parties hereto have caused this Note and Warrant
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.
 

 

 
GENIUS PRODUCTS, INC.


            /s/ Trevor Drinkwater                         
Name:     Trevor Drinkwater                           
Title:     Chief Executive Officer                     




GENIUS PRODUCTS, LLC
 
By:           Genius Products, Inc., Managing Member

 
            /s/ Trevor Drinkwater                         
Name:    Trevor Drinkwater                            
Title:     Chief Executive Officer                     

 
 


 
28

--------------------------------------------------------------------------------

 
EXHIBIT 10.1

IN WITNESS WHEREOF, the parties hereto have caused this Note and Warrant
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.
 



 
 

 
By:    /s/ George Bolton                                    
Name:  George Bolton
Title:




ADDRESS FOR NOTICE


c/o:                                                                       


Street: 2440 Pacific Ave                                    


City/State/Zip: San Francisco, CA 94115       


Attention: George Bolton                                 


Tel:                                                                       


Fax:                                                                       


Email:                                                                    

 




                                                                         

 
29

--------------------------------------------------------------------------------

 
EXHIBIT 10.1



 
IN WITNESS WHEREOF, the parties hereto have caused this Note and Warrant
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.
 

 
J. CAIRD PARTNERS, L.P.
 
By:  Wellington Management Company, LLP,
 
as investment adviser
                 
By:       /s/ Steven Hoffman                                       
 
Name: Steven Hoffman                                             
 
Title:   Vice President and Counsel                         
         
ADDRESS FOR NOTICE
     
c/o: Wellington Management Company, LLP        
     
Street: 75 State Street                                                
     
City/State/Zip: Boston MA, 02109                          
     
Attention: Legal Services – Steven M. Hoffman  
     
Tel:    (617) 790-7429                                                  
     
Fax:    (617) 289-5699                                                  
     
Email:    seclaw@wellington.com                             




 
30

--------------------------------------------------------------------------------

 
EXHIBIT 10.1



IN WITNESS WHEREOF, the parties hereto have caused this Note and Warrant
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.
 

 
J. CAIRD INVESTORS (BERMUDA), L.P.
 
By:  Wellington Management Company, LLP,
 
as investment adviser
                 
By:       /s/ Steven Hoffman                                     
 
Name: Steven Hoffman                                             
 
Title:   Vice President and Counsel                        
         
ADDRESS FOR NOTICE
     
c/o: Wellington Management Company, LLP      
     
Street: 75 State Street                                               
     
City/State/Zip: Boston MA, 02109                        
     
Attention: Legal Services – Steven M. Hoffman 
     
Tel:    (617) 790-7429                                                 
     
Fax:    (617) 289-5699                                                 
     
Email:    seclaw@wellington.com                           




 
31

--------------------------------------------------------------------------------

 
EXHIBIT 10.1

IN WITNESS WHEREOF, the parties hereto have caused this Note and Warrant
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.
 

 
JANUS INVESTMENT FUND
 
On Behalf of its Participating Series
             
By:         /s/ William Bales                                            
 
Name:     William Bales                                                 
 
Title:     Portfolio Manager                                           
         
ADDRESS FOR NOTICE
     
c/o: Janus Capital Management LLC                         
     
Street:     151 Detroit Street                                          
     
City/State/Zip:    Denver, CO 80206                           
     
Attention:     Angela Morton                                     
     
Tel:    (303) 336-4358                                                     
     
Fax:    (303) 316-5728                                                    
     
Email:    angela.morton@janus.com                           



 
 
 
 
32
 

 